Citation Nr: 1622420	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-19 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from July 1950 to September 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2014, the Board issued a decision denying service connection for a psychiatric disability, to include PTSD.  The Board remanded the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The development directed in the remand has not yet been completed and those issues have not been recertified to the Board.

The Veteran appealed the Board's denial of service connection for an acquired psychiatric disability, to include PTSD, to the United States Court of Appeals for Veteran's Claims (Court).  In September 2015, the Court granted a Joint Motion for Partial Remand (Joint Motion).  The claim has since been returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2016 correspondence, the Veteran, through his attorney, requested either a Board video hearing or Travel Board hearing.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.

As the RO schedules Travel Board and video conference hearings, a remand of this matter to the RO for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule the Veteran for a videoconference or Travel Board hearing, as indicated by the Veteran.  The RO should notify the Veteran and his attorney of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).   After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




